      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 1 of 8 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

IN THE MATTER OF THE ARBITRATION                    )
BETWEEN                                             )
                                                    )
LEWIS COUNTY RURAL ELECTRIC                         )
COOPERATIVE ASSOCIATION,                            )
                                                    )
                             Plaintiff,             )
                                                    )
       and                                          )   Civil Action No. _______________
                                                    )
INTERNATIONAL BROTHERHOOD OF                        )
ELECTRICAL WORKERS,                                 )
LOCAL UNION NO. 2,                                  )
                                                    )
                             Defendant.             )

                                 COMPLAINT
                    (MOTION TO VACATE ARBITRATION AWARD)

       COMES NOW Plaintiff, Lewis County Rural Electric Cooperative Association

(“Lewis County” or “the Cooperative”), and moves for an Order, pursuant to 9 U.S.C.

§ 10, vacating the Award of the Arbitrator outlined herein and attached hereto. In

support thereof, Plaintiff alleges the following:

       1.     The Cooperative is registered under the laws of the State of Missouri, with

its principal place of business in Lewistown, Lewis County, Missouri. The Cooperative

is and was at all times material herein an “employer” as defined in the National Labor

Relations Act, 29 U.S.C. § 152(2).

       2.     Defendant, International Brotherhood of Electrical Workers, Local Union

No. 2 (“the Union”), is an unincorporated labor association which is a labor organization

as defined in the National Labor Relations Act, 29 U.S.C. § 152(5), which represents

certain of the employees of the Cooperative, transacts business at the Cooperative’s
      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 2 of 8 PageID #: 2



place of business in Lewistown, Lewis County, Missouri, and has a registered address

within the jurisdiction of this Court.

       3.       The jurisdiction of the Court is invoked under Section 301(a) of the Labor

Management        Relations   Act,   29 U.S.C.    § 185,   the   Federal   Arbitration   Act,

9 U.S.C. §§ 1-16, and 28 U.S.C. § 1337.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

       5.       The Cooperative and Union have a negotiated collective bargaining

agreement, effective November 9, 2017 through October 1, 2021 (“Contract”). Said

Contract is between Lewis County as an employer and the Union as a labor

organization under 29 U.S.C. § 185.

       6.       The Contract limits the powers of the Arbitrator at Article XVIII, Section 4,

which states:

       The Arbitrator shall have no power to render a decision which adds
       to, subtracts from, or modifies this Agreement, and the Arbitrator's
       decision shall be confined to the meaning of the contract provision
       which gave rise or which relates to the dispute. Time limitations in this
       Article are jurisdictional, but may be extended upon mutual consent of the
       parties. [Bold emphasis added.]

       7.       The Contract also contains a specific clause, at Article XIX, Section 1,

allowing the Cooperative to subcontract bargaining unit work, which states:

       The Cooperative may, in its discretion, contract out at any time any portion
       of its work; provided, however, that it shall not do so if such would
       result in any of the employees of the Cooperative being laid off
       during the term of this Agreement. [Bold emphasis added.]

       8.       Tamberly “Tammy” Tate (“Grievant”) was hired by the Cooperative on

March 16, 1988, and has been an employee of the Cooperative and member of the Union

since that that time in different office positions, with her current position being Accounts

Receivable/Billing Clerk.

                                              2
      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 3 of 8 PageID #: 3



       9.     In the early-2000’s, while Grievant was in the position of Administrative

Assistant, the General Manager/CEO at that time, Mitch Keel, assigned to Grievant the

duty of developing and maintaining a website for the Cooperative, which Grievant began

doing at that time.

       10.    Several years later, in 2009, Grievant bid for and was awarded the Accounts

Receivable/Billing Clerk position, which is a very important position to the Cooperative

involving billing and receivables. Notwithstanding that change of position, Grievant

continued performing the duties related to the Cooperative’s website.

       11.    Effective May 1, 2018, the Cooperative hired a new General Manager,

Todd Schroeder. In conjunction with his hiring, the Cooperative’s Board of Directors asked

Mr. Schroeder to focus on modernization, efficiency gains, and staffing requirements with

new technologies. Accordingly, Mr. Schroeder began a review of all positions and duties

at the Cooperative.

       12.    Cooperative Board Policy 103 states that the responsibility to be in charge of

daily operations of the Cooperative is given by the Board to the General Manager, and the

Union did not grieve Board Policy 103. Similarly, Cooperative Board Policy 408 gives the

General Manager the right to direct the workforce, including assignment of duties, and the

Union did not grieve Board Policy 408.

       13.    As a result of Mr. Schroeder’s review of all positions and duties, positions

have been added and several duties have been switched or “shuffled” between positions,

both Union and non-Union, with no one being laid off, and no hours being reduced. The

Union has not grieved any of the changes except the Grievance at issue here.

       14.    Following Mr. Schroeder’s review of the Cooperative’s website, he desired

more from the website, including making it more interactive, dynamic, etc. Accordingly,

                                             3
      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 4 of 8 PageID #: 4



Mr. Schroeder reviewed Grievant’s current job description as Accounts Receivable/Billing

Clerk and confirmed that web design and maintenance is not listed in Grievant’s current

job duties. General Manager Schroeder concluded that Grievant should be focusing on

billing and accounts receivables, as her job duties are outlined. On the other hand, the job

description for the Manager of Member Services/Government Relations position includes

public relations, marketing, advertising, and communications with customers.

       15.     The “Rural Missouri” newsletter duties were previously shifted from Grievant

to the Manager of Member Services/Government Relations position, and Grievant did not

file a Grievance when that occurred. The Manager of Member Services/Government

Relations also does the Cooperative’s Facebook social media administration.

       16.     Before making the change of assignment of the website duties, General

Manager Schroeder met with the Union Shop Steward, Kevin Cottrell, to inquire about

whether or not there were “union duties” versus “non-union duties” that could not be

transferred.   Steward Cottrell confirmed to Mr. Schroeder that there were not such

differences in duties. Rather, there were only Union “jobs” and non-Union “jobs.”

       17.     On June 28, 2018, just prior to the June 2018 Cooperative Board Meeting,

Mr. Schroeder met with Grievant to explain to her that the website duties would be moved

to the Manager of Member Services/Government Relations. Mr. Schroeder explained to

Grievant that it made more sense to have the Manager of Member Services/Government

Relations perform those duties. Grievant responded “Fine, good luck,” and did not voice

any objection to General Manager Schroeder. Following that meeting, Mr. Schroeder

notified the Manager of Member Services/Government Relations, who has been in that

position for 15 years, to begin working on taking over the website duties.




                                             4
      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 5 of 8 PageID #: 5



       18.    During the transition process, Grievant was out on medical leave from

August 15 through October 8, 2018.        Grievant acknowledged that the Cooperative’s

website contained incorrect information at the time of her leave of absence. Upon her

return, she noticed that the website design had been changed.

       19.    Since the time of General Manager Schroeder switching the website duties,

Grievant has not been laid off, not worked less hours, and not had a change in her pay

rate. To the contrary, Grievant continues to perform her duties of Accounts

Receivable/Billing Clerk, with full-time work and the same rate of pay.

       20.    The Union filed the Grievance dated October 12, 2018.

       21.    On October 28, 2018, a response letter was issued from the Cooperative’s

General Manager/CEO to the Union denying the Grievance.

       22.    An Arbitration Hearing was held in this matter on May 8, 2019.

       23.    The Union bore the burden of proving by a preponderance of the evidence

that the Company violated the Agreement.

       24.    At the Hearing, and in post-Hearing briefs, the Cooperative argued that

the Grievance did not allege a violation of any specific provision of the Contract, and

that Grievant admitted she could not identify a specific Contract clause that was violated

by the Cooperative reassigning the web duties to the Manager of Member

Services/Government Relations position.

       25.    An Opinion and Award (“Award”) was issued by Arbitrator Richard Van

Kalker on July 10, 2019. A copy of the Award is attached hereto, as Exhibit A.

       26.    In the Award, at p. 3, the Arbitrator stated the Issue as follows:

       Did the Company violate the CBA when it reassigned the administration of
       the Company’s website from a bargaining unit employee to a
       non-bargaining unit employee; if so, what is the appropriate remedy?

                                             5
      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 6 of 8 PageID #: 6




       27.     In the Award, the Arbitrator found that it was a violation of the Contract for

the Cooperative to reassign the administration of the website from a bargaining unit

member to a non-bargaining unit member. (P. 7 of the Award).

       28.     In the Award, the Arbitrator found that Article III, Management Rights,

which allows the Cooperative the right to “direct the working forces, to determine the

qualifications of its employees, to determine the number of employees it will employ or

retain, the right to employ, discipline, discharge, promote, classify, demote, transfer, and

lay off its employees,” does not nullify, modify, diminish, or alter Article IV of the

Contract. (P. 7 of the Award).

       29.     The Arbitrator found that the Cooperative’s reassignment of the

administration of the website did not result in a layoff or reduction of hours for the

Grievant, but found that such fact did not justify or otherwise excuse the reassignment

of bargaining unit work to a non-bargaining unit employee. (P. 8 of the Award).

       30.     The Arbitrator did not mention or address the specific Contract clause

allowing subcontracting of bargaining unit work, as raised and argued by the

Cooperative.

       31.     The Award of Arbitrator Van Kalker should be vacated and set aside for

the following reasons:

       a.      The Arbitrator’s Award does not draw its essence from the lawful

               provisions of the Contract, in that the Arbitrator failed to follow the specific

               clauses bargained by the parties and contained in the Contract and,

               rather, added and followed an “implied” clause which was not bargained

               by the parties and does not exist in the Contract.



                                               6
       Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 7 of 8 PageID #: 7



       b.      The Arbitrator exceeded his powers by going beyond the limits of his

               authority contained in the Contract.

       c.      The Arbitrator instilled his own personal standards of industrial justice.

       WHEREFORE, Plaintiff moves the Court for an Order vacating the Award, and

for such other and further relief as the Court deems just and proper.

                                           Respectfully submitted,

                                           LAW OFFICES OF RICK E. TEMPLE, LLC


                                           By             /s/ Rick E. Temple
                                                    Rick E. Temple
                                                    Missouri Bar No. 33257

1358 E. Kingsley, Suite D
Springfield, MO 65804

Telephone No.: (417) 877-8988
Facsimile No.: (417) 877-8989

Attorney for Plaintiff

DATED: This 3rd day of October, 2019.




                                                7
      Case: 2:19-cv-00079 Doc. #: 1 Filed: 10/03/19 Page: 8 of 8 PageID #: 8



                              CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing Complaint (Motion to

Vacate Arbitration Award) was served upon the following individual, to-wit:

                           Amanda K. Hansen, Esq.
                           Schuchat, Cook & Werner
                           1221 Locust Street, Ste. 250
                           St. Louis, MO 63103-2364

                           E-Mail:   akh@schuchatcw.com

by e-mail, and by United States mail, duly addressed to said individual, on this 3rd day of

October, 2019.




                                                          /s/ Rick E. Temple
                                                            Rick E. Temple




                                            8
